—Judgment, Supreme Court, New York County (Bernard Jackson, J.), rendered November 2, 1990, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second violent felony offender, to a term of 6 to 12 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People (People v Contes, 60 NY2d 620, 621), defendant’s guilt was proven beyond a reasonable doubt. Appellate counsel’s speculation that the purchaser "obtained the vial that he eventually placed in his mouth from some other source” is without any support in the record.
We have considered defendant’s remaining contentions and *404find them to be without merit. Concur—Carro, J. P., Rosenberger, Ross and Asch, JJ.